DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on December 28, 2021.  Claims 1, 12, 22 and 30 have been amended.
Currently claims 1-30 are pending, and claims 1, 12 and 22 are independent.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on December 28, 2021 has been entered.


Response to Amendments
The 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action is withdrawn in view of Applicant’s Remark that “a tag” is a portion of information related to skill.



Response to Arguments
Applicant’s arguments field on December 28, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection have been considered but are moot in view of the new ground(s) of rejection. 

In the Remarks on page 13, Applicant argues that McConnel does not suggest or teach that “the skills displayed on the user interface can be selected and interactively shows the level of skills and endorser information” as recited in amended claim 1.
In response to Applicant’s arguments, the Examiner respectfully disagrees. McConnel clearly discloses a user interface configured to display skill information retrieved from various different source, the user interface may be used by a user to select job parameters for a query of a job database, and allow a user to select the several skills used to search for potential employees (see ¶ 19, ¶¶ 31-35).
Therefore, given the broadest reasonable interpretation of one of ordinary skill in the art, McConnel teaches the limitations in the form of Applicant claimed. 



Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
Claims 1, 12 and 22 recite limitations of “increases an efficiency of a computer system by increasing a speed in which the computer system” and “wherein the efficiency of the computer is increased”. However, there is no description or support found in the Specification that describes how a computer system is increased its speed and efficiency. At best, ¶ 38 describes: “Skill identifier 110 identifies skills from searching information in a network, if the evidence meets a policy, then the skills are considered valid and are added to a group of skills for one or more people. In this manner, in performing operations with respect to an organization, more certainty is present in making decisions to perform operations that rely on the presence of skills. In this manner, the use of skill identifier 110 has a technical effect of reducing time, effort, or both in identifying skills for people as well as in performing operation for an organization.” Although searching people’s skill information in a network (e.g., internet) Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 U.S.P.Q.2d 1161 (Fed. Cir. 2010). 





Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 12-21 recite a computer system… comprising “a skill identifier” plus functions of “searches a network…, identifies a skill for the person…, identifiers evidence of the skill for the person…, and applies a group of rules to the evidence” is directed a means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations of “a skill identifier” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder following by functional language 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As discussed above, claim 12 include language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claim recites the following limitations: 1) ““searches a network…” is directed to non-specified function for searching a network for information about a person, and thus the function is indefinite; 2) “identifies a skill for the person…” is directed to a non-specified function for identifying a skill for the person from the information found in the network, and thus the function is indefinite; 3) “identifiers evidence of the skill for the person…” is directed to non-specified function for identifying evidence of the skill for the person in portions of work produced by the person, and thus the function is indefinite; and 4) “applies a group of rules to the evidence” is directed to non-specified functions for applying a group of rules to the evidence to determine whether the evidence is sufficient to meet a policy of an organization, and thus the functions are indefinite.
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without any new matter (35 U.S.C. 132(a)); or


Claim 12 also recites limitations of “a computer system …comprising: a display system, and displaying, by the computer system, …” renders the claim indefinite because it is unclear to the Examiner as to what relationship between “a computer system” and “the computer system for displaying”, and why and/or how the claimed computer system is performing function of displaying information within itself, rather than displaying by the display system. It is also unclear to the Examiner as to what is this “display system” used for with respect to the claimed subject matter. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Examiner interpreted “a display system” to a hardware component, such as “a display device”, and interpreted “the computer system” to a hardware component, such as “a processor” for the purpose of examination. 

Claims 12 is directed to “a computer system”.  However, claim 12 recites method steps of “displaying”, and claim 20 recites “analyzing” are drawn to hybrid or mixed subject matter. A claim that purports to be within multiple statutory classes is ambiguous and is properly rejected under U.S.C. 112, second paragraph, for failing to particularly point out and distinctly claim the invention (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Technologies LP v. AOL LLC, 98 USPQ2d 1393 (Fed. Cir. 2011); IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)).




Further, claims 1, 12 and 22 recite the term “can be” renders the claim indefinite because the term “can be” is direct to optional language. According to MPEP “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation" (MPEP §2106 II. C).  

Furthermore, claims 1, 12 and 22 recite “searching/searches a network for information about a person” renders the claims indefinite because it is unclear what is “search a network” means with respect to the claimed subject matter. The Specification does not provide a clear description about the usage of the searched “network”, but rather, the information about a person. For example, “The processes begins by searching a network for information about a person, identifies a skill for the person from the information found in the network, and identifies evidence of the skill that meets a policy identifying when the skill is valid” (see ¶ 116). Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Examiner interpreted “searching/searches a network for information about a person” to read “searching/searches, via a network, information about a person” for the purpose of examination.  

Claims 22-29 recite “the computer readable storage media” are insufficient antecedent basis for these limitations in the claims. 

As understood above, dependent claims 2-11, 13-21 and 23-30 are also rejected for the same reasons as each depends on the rejected claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-11 are directed to a method for identifying skills of a person, which falls within the statutory of a process; claims 12-21 are directed to a computer system comprising a display system (display device), which falls within the statutory category of a machine; and claims 22-30 are directed to a computer program product comprising a non-transitory computer readable storage media, which falls within the statutory category of a product.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. Claim 1 recites limitations of “searching a network for information about a person, identifying a skill for the person from the 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “a computer system”, “a network”, “a graphical user interface”, and “a database”. The a network, if the evidence meets a policy, then the skills are considered valid and are added to a group of skills for one or more people. In this manner, in performing operations with respect to an organization, more certainty is present in making decisions to perform operations that rely on the presence of skills. In this manner, the use of skill identifier 110 has a technical effect of reducing time, effort, or both in identifying skills for people as well as in performing operation for an organization.” Although searching people’s skill information in a network (e.g., internet) may reduce time and effort, such as increasing the efficiency and speed of business operation of the organization, however, this is a business solution not a technological solution, searching information in a network does not increase the speed of a computer system. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer).  Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the claims recite the additional elements of “a computer system”, “a network”, “a graphical user interface”, and “a database”. The Specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including storing, displaying, and receiving/transmitting data over a network. At best, the processor may perform the steps of storing the skill for the person in a database, and displaying the skill in the graphical user interface. However, the functions of storing, displaying and receiving/transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing a intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-10 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other product claims 11-12 and method claims 13-20 parallel claims 1-10—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible 

Further, regarding Claim 12, the claim recites “a computer system…comprising: a display system, and functional steps without reciting a storage device/memory and a processor. However, for a system/apparatus, when the software, program, instructions or codes are not claimed as [tangibly] stored in a computer-readable medium, such as a memory, storage device, or non-transitory computer-readable medium; and not claimed as computer executable; and executed by a processor, they are not statutory because they are not capable of causing functional change in a computer.
Similar to claim 12, Claim 22 recites program code stored on the computer-readable storage media. However, when the software, program, instructions or codes are not claimed as computer executable, and executed by a processor, they are not statutory because they are not capable of causing functional change in a computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (US 2014/0279629) in view of Skomoroch et al. (US 2014/0081928) and Ryan (US 2020/0034561).

Concerning claims 1, 12, and 22, McConnell discloses a method, system and product of increasing an efficiency of a computer system by increasing a speed in which the computer system identifies skills of a person belonging to an organization (McConnell, ¶ 6, ¶ 62-63: in-house computer system, workstation, computing devices, etc.) the method comprising: 
searching (query, retrieve), by the computer system, a network for information about a person, including identifying one or more digital documents indicative of work 
identifying, by the computer system, a skill for the person from the information found in the network, including parsing the digital documents to identify keywords therein, and matching the keywords to a group of words associated with the skill (McConnell, ¶92, lists the user's skills or areas of expertise; -¶ 99, internet sources may refer to online resources such as blogs, forums, publications, journals, e-commerce sites, and product support sites; ¶101, sources searched and analyzed to determine whether or not any posts, conversation threads, or responses have been published which are relevant to the user and skills that the user may possess; ¶109, step 504, a plurality of skills may be identified based on the retrieved information or in some implementations, skills are identified by comparing the contents of the aggregated work information using a skill identification engines via a mapping scheme as detailed);
identifying by the computer system evidence of the skill for the person in portions of work produced by the person, wherein the evidence includes an endorsement by an endorser attesting to the skill for the person (McConnell, ¶ 72: information identifying the endorsements, the publicly available profile information for the five other users, the occupational title of the endorsers; ¶109, mapping contents of information about person to a corresponding skill);
displaying, by the computer system, a group of skills possessed by the person in a graphical user interface, wherein each skill in the group of skill can be selected to display an information window to show level of selected skill and endorser information of selected skill (see McConnell, ¶ 17, ¶¶ 31-32, ¶ 42-43, ¶ 139 and claim 11);
wherein the skill is stored in the database of skills as a part of information in a tag, wherein the tag comprises relational information relational information between the 
displaying, by the computer system, the skill in a graphical user interface comprising an endorsement control that allows users to manually select a level of skill for the endorsement (see ¶ 19, ¶ 35, ¶ 143-144).

McConnell does not explicitly disclose applying, by the computer system, a group of rules to the evidence to determine whether the evidence is sufficient to meet a policy of the organization that identifies when the skill for the person is valid.  Rather, McConnell discloses a skill scoring engine that assigns a weight, rank, or score to each piece of information or data for each identified skill. The weight generated by weighting engine 220 may be indicative of how relevant a piece of information is to a particular skill and how indicative a piece of information is to a particular skill level. (McConnell, ¶¶114-17, i.e., rules governing weights ultimate score).
However, Skomoroch discloses
applying, by the computer system, a group of rules to the evidence to determine whether the evidence is sufficient to meet a policy of the organization that identifies when the skill for the person is valid (Skomoroch, [77], using an algorithm or set of rules to determine whether, based on all the evidence a particular member is likely to have a particular skill; see also [35], check whether a list of skills include standardized skill as required within the system, which implies that at least one rule was used; also, more explicitly, [102-105], applying criteria to determine whether a certain skill level has been reached to advertise an opportunity to a candidate; additionally, examiner notes that the “Obtaining a standardized List of Skills” process described starting at [38], involves the application of many rules to the extracted text in order to identify evidence of standardized skills).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine whether a set of skills are present in data by applying 
McConnell discloses at least one skill is selected from the group of skills consisting of: coding, team building, public speaking, JavaScript… (McConnell, claim 11).
McConnell nor Skomoroch explicitly discloses the following limitations; however Ryan discloses 
wherein a rule from the group of rules verifies whether an endorser of an endorsement has sufficient proficiency for endorsing skills, wherein, upon a determination that the endorser does not have sufficient proficiency, the endorsement from the endorser is not relied upon as evidence of the skill for the person (see Ryan, ¶ 67-68: It determined that Paris is unauthorized to make an endorsement; Ty may endorse Juliet as an expert saleswoman), 
upon a determination that the evidence is sufficient, adding, by the computer system, the skill for the person to the group of skills via the graphical user interface for the person in a database of skills for people in the organization when the skill for the person is valid, wherein the efficiency of the computer is increased (Ryan, ¶68, lower skilled representative’s endorsement restricted and not added to the Skills Database based on rules determining he was not authorized to make an endorsement, while a second employee’s endorsement is relied upon due to receiving it from an authorized user (as in -¶48)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine whether an endorser of an endorsement has sufficient proficiency for endorsing skills, by applying rule-based checking of the endorser.  One of ordinary skill in the art would have been motivated to do so for the benefit of automating the tedious task of ensuring that employee possess the skills attributed to them in the system by preventing endorsements by unauthorized/fraudulent endorsers while also retaining automation as taught in Ryan, e.g., [0068]

Concerning claims 2 and 13, McConnell in view of Skomoroch and Ryan discloses the method of claims 1 and 12, respectively, further comprising: performing an operation for the organization using the skills for the people in the organization (McConnell, [136], permits user to use the identified skill to search for jobs). 
Concerning claims 3, 14, and 23, McConnell in view of Skomoroch and Ryan discloses the method of claim 1, 12, and 22, respectively further comprising: identifying, by the computer system, a top of a number of skills that the people in the organization have for one of a position in the organization, a department in the organization, a building location of the organization, or a team in the organization (McConnell, [143], If an employee's user profile sufficiently matches the selected skills and skill levels, the user profile may be identified and returned as a result of the query. The manager may be presented with an ordered presentation of the results; also [147]). 
Concerning claims 4, 15, and 24, McConnell in view of Skomoroch and Ryan discloses method of claims 1, 12, and 22 respectively, further comprising: identifying, by the computer system, a top of a number of skills trending in the organization for one of a position, a department, a building location, or a team (McConnell, Fig. 10, employee ranking in the industry, however, Skomoroch, [80], i.e., skill communities, and [90] member top rankings for a segment of the organization; [93], geographic trends, company trends, time trends, and other skill trends may be constructed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed while mining the disparate data sources to verify skills, to have also performed data analysis based on the skills identified relative to the attributes of the user groups, such as by position, organizational units, geographical area, etc. as taught by Skomoroch.  One of ordinary skill in the art would have been motivated to do so for the benefit of objectively discovering the skills possessed by the user groups to and the concentrations of skills by attribute in order to better understand the resources available to the organization and potential gaps in skill.  
Concerning claims 5, 16, and 25, McConnell in view of Skomoroch and Ryan discloses method of claims 1, 12, and 22 respectively.  McConnell does not disclose 
Concerning claims 6, 17, and 26, McConnell in view of Skomoroch and Ryan discloses the method of claims 1, 12, and 22, respectively, further comprising: identifying, by the computer system, a top of a number of tags that the people in a position of the person have that the person does not have (McConnell, [151], comparing user’s skill set to other users; also, Skomoroch, [94] and [104], use the activities of the interested member, other lower or higher ranked members, and knowledge of the ranking algorithm itself to suggest changes in member behavior, additional activities, or additional connections that may increase the member's ranking. In some examples these recommendations may include connecting with certain members, working for a certain company, or living and working in a certain geographic area, and the like). 
Concerning claims 7, 18, and 27, McConnell in view of Skomoroch and Ryan discloses the method of claims 1, 12, and 22 respectively, wherein the evidence further includes work by the person and wherein identifying the evidence of the skill for the person that meets the policy that identifies when the skill for the person is valid comprises: analyzing, by the computer system, the work by the person to form an analysis; and determining, by the computer system, whether the work by the person meets the policy based on the analysis (McConnell, ¶¶ 72-74, 80: skill recommendation may also be a scored skill that identifies the skill and identifies the user's experience or 
Concerning claims 8, 19, and 28, McConnell in view of Skomoroch and Ryan discloses the method of claims 7, 18 and 27, respectively, where the tag further includes a pointer to the evidence of the skill for the person (McConnell, ¶ 76: skill identification engine 218 configured to generate, additional data objects includes pointers that point to the aggregated skill information used to identify each of the identified skills in user profile data 216). 
Concerning claims 9, 20, and 29, McConnell in view of Skomoroch and Ryan discloses the method of claim 7, 18, and 27, respectively, wherein the analyzing step comprises: searching, by the computer system, for the work by the person; and analyzing, by the computer system, the work by the person to form the analysis (McConnell, [152], specific work experience that the employee has, skills that have been identified based on information aggregated for this particular event, and recommendations and other activities associated with the event). 
Concerning claims 10, 21 and 30, McConnell in view of Skomoroch and Ryan discloses the method of claim 1, 12, and 22 respectively, wherein the database of skills is a database of tags that include the skills, wherein the group of skills are stored in a group of tags in the database of tags, and wherein a tag in the group of tags includes at least one of the skill for the person, a start date for when the skill for the person is valid for the person, and an end date for when the skill for the person is no longer valid for the person (McConnell, [152], employment information and period of employment; [73], Identifiers, such as hashtags, mentions, and other metadata tags, may identify or signal relevant information). 
Concerning claim 11, McConnell in view of Skomoroch and Ryan discloses method of claim 1, wherein the information is selected from at least one of an email message, an evaluation, a memorandum, research information, a patent, and a published article (McConnell, ¶¶ 101, 151, 159:  retrieving authored content, number of patents filed, information received from an email address). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forman (US 2008/0124686) discloses method for facilitating identification of a skilled resource’s skill set based on the skills possessed by the skilled resource.
Hull (US 2014/0358606) discloses a system for recommending an employee for role based in data reflecting employees’ professional skills, reputation, productivity, experience, work histories and other attributes.
Grayevsky (US 2014/0129463) discloses a system for evaluating the performance of at least one person who requests for endorsements or recommendations.
Jayaram et al., (US 9654592 B2) discloses a skill endorsement system for providing recommendations to users to aid in increasing their skills.
Pappas et al., (US 2015/0100509) discloses a method of identifying experts in a topic based on a user history and endorsements by others.
“Marking Skills Everyone’s Business – a call to transform adult learning in the United States”, U.S. Department of Education, Office of Career, Technical, and Adult Education, February 2015.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624